Exhibit 10.11b

2011 AMENDMENT

OF

U.S. BANCORP

OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

(pre-2005 deferrals)

The U.S. Bancorp Outside Directors Deferral Compensation Plan (the “Plan”) for
pre-2005 deferrals is amended in the following respects:

1. INVESTMENT COMMITTEE. Effective September 23, 2011, the Plan is amended by
adding the following definition to Section 1.1 and renumbering Section 1.1 and
cross-references accordingly:

 

  (18) The term “Investment Committee” shall mean the Investment Committee for
the benefit plans of the Company (or its successor committee).

2. MEASUREMENT FUNDS. Effective September 23, 2011, the Plan is amended by
deleting Appendix B (and any cross-references) and by revising Section 4.2(c) to
read in full as follows:

 

  (c) Measurement Funds. A Participant must elect at least one of the Plan’s
Measurement Funds for the purpose of determining the manner in which such
Participant’s Deferred Compensation Account Balance is to be adjusted. The
Measurement Funds shall be prescribed from time to time by the Investment
Committee (or its designee) in its sole discretion. The Measurement Funds may,
but are not required to, include a Company stock fund, which will be invested in
Shares, mutual funds and a money market fund. The Investment Committee (or its
designee) shall determine rules and procedures for the election of Measurement
Funds by Participants and for implementing changes in Measurement Funds. The
Investment Committee (or its designee) shall duly consider, but is not required
to approve, the Participant’s requested election of the Measurement Fund or
Funds. Changes in Measurement Funds shall be effective on the date specified by
the Investment Committee (or its designee).

3. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.